954 A.2d 185 (2008)
288 Conn. 914
STATE of Connecticut
v.
Sadiki BLAKE.
NO. 18185.
Supreme Court of Connecticut.
Decided July 17, 2008.
Mary Beattie Schairer, special public defender, in support of the petition.
Lisa A. Riggione, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 108 Conn.App. 336, 947 A.2d 998 (2008), is granted, limited to the following issue:
"Did the Appellate Court improperly decline to reach the merits of the defendant's claim that the trial court had violated his right to allocution by denying his request for a continuance at the dispositional phase of the violation of probation hearing?"
The Supreme Court docket number is SC 18185.